IN THE SUPREME COURT OF MISSISSIPPI

                      NO. 2016-CA-00844-SCT

BENARDRICK C. McKINNEY

v.

KASEY HAMP


DATE OF JUDGMENT:             04/21/2016
TRIAL JUDGE:                  HON. WATOSA MARSHALL SANDERS
TRIAL COURT ATTORNEYS:        STEPHANIE NICOLE MORRIS
                              TONYA YEVETTE POWELL
                              DALANEY LEE MECHAM
COURT FROM WHICH APPEALED:    TUNICA COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:       TONYA YEVETTE POWELL
ATTORNEYS FOR APPELLEE:       STEPHANIE NICOLE MORRIS
                              ERICA JEAN WILSON
NATURE OF THE CASE:           CIVIL - DOMESTIC RELATIONS
DISPOSITION:                  AFFIRMED IN PART; REVERSED AND
                              RENDERED IN PART; REVERSED AND
                              REMANDED IN PART - 02/08/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

                      CONSOLIDATED WITH

                      NO. 2016-CA-01299-SCT

BENARDRICK CORNELIUS McKINNEY

v.

KASEY HAMP


DATE OF JUDGMENT:             07/27/2016
TRIAL JUDGE:                  HON. WATOSA MARSHALL SANDERS
COURT FROM WHICH APPEALED:    TUNICA COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:       TONYA YEVETTE POWELL
ATTORNEY FOR APPELLEE:                     STEPHANIE NICOLE MORRIS
NATURE OF THE CASE:                        DOMESTIC RELATIONS
DISPOSITION:                               AFFIRMED IN PART; REVERSED AND
                                           RENDERED IN PART; REVERSED AND
                                           REMANDED IN PART - 02/08/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:



       BEFORE RANDOLPH, P.J., COLEMAN AND MAXWELL, JJ.

       MAXWELL, JUSTICE, FOR THE COURT:

¶1.    In these consolidated appeals, we find the chancellor properly included a professional

athlete’s signing bonus as part of his gross income when crafting a child-support award. We

also hold that a chancellor’s order for prospective monthly child-support payments cannot

be stayed by a clerk-approved supersedeas bond under Mississippi Rule of Appellate

Procedure 8(a).

¶2.    But until today, this Court had not addressed Rule 8(a)’s effect on prospective child-

support payments. So it was reasonable for the father to have relied on his attorney’s advice

that the award was stayed. Thus, he should not have been held in contempt for nonpayment

of the increased support award.

¶3.    We affirm in part, reverse and remand in part, and reverse and render in part.

                       Background Facts and Procedural History

       I.     Paternity and Child Support

¶4.    Benardrick McKinney and Kasey Hamp’s son, K.M., was born out of wedlock while




                                             2
McKinney attended and played football for Mississippi State University.1 In his junior year,

McKinney was selected in the second round of the National Football League (NFL) draft and

signed a contract to play professional football for the Houston Texans.

¶5.    Before McKinney signed his NFL contract, Hamp sought assistance to pay for K.M.’s

support and expenses. The Mississippi Department of Human Services (DHS) became

involved in her child-support request. And on October 15, 2014, DHS filed a complaint in

Tunica County against McKinney to determine paternity and child support. On March 16,

2015, a paternity test showed a 99.99% probability that McKinney was K.M.’s father. The

paternity test results led DHS to return to chancery court. And on June 15, 2015, the

chancellor entered a temporary order awarding Hamp $150 per month in child support.

McKinney voluntarily increased his support obligation to $750 per month.

¶6.    The next day, Hamp, individually, filed a complaint for child support in Tunica

County. She pointed out that McKinney’s income had increased substantially since DHS had

filed its complaint. McKinney had signed a four-year, several-million-dollar NFL contract,

which included a substantial signing bonus.

¶7.    McKinney answered the complaint and raised a counterclaim seeking custody of K.M.

In his answer, McKinney argued that because DHS had already obtained a child-support

award in another suit, Hamp failed to both state a claim and join a necessary party—DHS.

Hamp petitioned to amend her complaint to name DHS as a party, but the chancellor denied

her request. On July 30, 2015, the chancellor dismissed Hamp’s complaint without



       1
           K.M. was born on September 3, 2013.

                                              3
prejudice. Hamp then filed a petition for modification of child support in the DHS lawsuit

on September 14, 2015.

¶8.    On February 25, 2016, Hamp and McKinney again appeared before the chancellor on

the custody counterclaim. Both agreed they had resolved custody and visitation issues. And

though the DHS lawsuit was still pending, the parties asked to proceed on the child-support

issue. The DHS attorney was agreeable to moving forward on the support matter.

¶9.    When the hearing concluded, the chancellor asked the parties, including DHS, to

provide briefs addressing whether McKinney’s signing bonus should be considered gross

income. But before submitting a brief, McKinney filed a motion to recuse the chancellor.

He took issue with the chancellor’s comments and expressions from the bench—particularly

her asking Hamp whether her father was K.C. Hamp, the Tunica County sheriff. The

chancellor denied McKinney’s motion. She insisted she did not know the sheriff personally.

She also maintained, as she had at trial, that she would follow the statutory and caselaw

requirements when setting child support.

¶10.   In DHS’s supplemental chancery court brief, DHS argued McKinney’s signing bonus

should be considered gross income. McKinney disagreed and argued it should not. From

the record, it does not appear Hamp filed a brief.

¶11.   On April 21, 2016, the chancellor consolidated McKinney’s custody counterclaim and

the DHS child-support suit. Four days later, the chancellor entered an agreed order

determining custody and visitation. But the child-support issue remained unresolved.

¶12.   On April 27, 2016, the chancellor entered her findings and order on the child-support



                                             4
claim. She addressed three main issues: (1) whether to include McKinney’s signing bonus

as regular income; (2) the amount of monthly child support; and (3) who should claim K.M.

as a dependent for taxes.

¶13.   Using McKinney’s Uniform Chancery Court Rule 8.05 disclosure and other financial

records, the chancellor found there had been a material change in circumstances. She found

McKinney’s signing a NFL contract required the temporary DHS order to be modified

upward.    Citing primarily Mississippi Code Section 43-19-101(3)(a), the chancellor

determined McKinney’s signing bonus should factor into the child-support award. But she

decided it should be calculated independently from his nonbonus income and would be

retroactive. She then took McKinney’s signing bonus—after taxes and deductions—and

divided it over five years. She ordered monthly child-support payments of $407.61 for four

years and a one-year “retroactive” payment of $4,483.71.

¶14.   The chancellor then turned to McKinney’s nonbonus income and determined his

annual adjusted gross income after taxes and deductions.2 She also found that, because

Hamp was in school and K.M. should benefit from McKinney’s increased financial status,

the statutory fourteen-percent child-support rate for noncustodial parent income applied. The

chancellor ultimately ordered monthly child-support payments of $2,410.37 and a retroactive

payment of $18,264.07. The chancellor also ordered that McKinney and Hamp alternate

claiming K.M. as a dependent for tax purposes each year. McKinney disagreed with each

child-support award and appealed.

       2
       The chancellor looked specifically at McKinney’s salary projections for the 2015-16
NFL regular season.

                                             5
       II.   Contempt and Supersedeas Bond

¶15.   On June 30, 2016—before McKinney had secured a supersedeas bond for

appeal—Hamp filed a motion for contempt and attorney’s fees. She claimed McKinney had

failed to make any payments required by the chancellor’s child-support order. McKinney

ultimately secured a supersedeas bond, which was approved by the Tunica County chancery

clerk on July 14, 2016. The next day he responded to Hamp’s motion. He pointed to the

supersedeas bond and asked the court to dismiss the contempt issue.

¶16.   The chancellor heard arguments on Hamp’s motion. In a July 27, 2016 order, she

found McKinney’s supersedeas bond was ineffective to stay enforcement of the child-support

order. Citing Mississippi Rule of Appellate Procedure 8(a), the chancellor held the monthly

and retroactive child-support payments were “not a money judgment or a judgment solely for

payment of money.” And even if Rule 8(a) applied to the child-support order, McKinney’s

bond did not meet the rule’s 125-percent requirement. Though McKinney’s bond was for

$28,434.73, she found the child-support payments continually accrued until the contempt

motion was heard. So, as she saw it, the bond should have been at least $36,184.65. For

these reasons, she found his bond was ineffective—despite that the bond had already been

approved and the chancery clerk had issued a stay on enforcement.

¶17.   After the April 25, 2016 child-support order was entered, McKinney continued paying

Hamp $750 per month—the amount he had been paying since the temporary DHS order in

June 2015. While the chancellor credited McKinney for these payments, she ruled the

remaining delinquent amount must be paid immediately. She then, in turn, awarded Hamp



                                            6
attorney’s fees. To determine a reasonable amount, she required Hamp to provide an

itemized statement and affidavits. Hamp submitted those items on August 8, 2016.

McKinney filed a memorandum response, with his own affidavits, contesting an attorney’s-

fees award. On August 22, 2016, the chancellor awarded Hamp $3,316.41 in attorney’s fees

and required McKinney to pay within ten days. Again, McKinney timely appealed.

¶18.   In the consolidated appeals before this Court, McKinney raises nine issues: (1) his

signing bonus was wrongly considered gross income; (2) his mandatory retirement

contributions were not deducted from gross income; (3) the retroactive support payments

were based on incorrect income; (4) there were no written findings on whether the statutory

child-support guidelines should apply; (5) only he should claim K.M. as a dependent for

taxes; (6) Hamp’s Rule 8.05 disclosure was submitted ex parte; (7) the trial court lacked

jurisdiction to hear the contempt motion; (8) his conduct was not willful, deliberate, or

contumacious; and (9) the attorney’s fees award was excessive and unsupported by evidence.

                                       Discussion

¶19.   In matters of divorce, alimony, and child support, this Court will not disturb a

chancellor’s ruling unless it was manifestly wrong or an erroneous legal standard was

applied. Lahmann v. Hallmon, 722 So. 2d 614, 618 (Miss. 1998). Questions of law are

reviewed de novo. Lewis v. Pagel, 172 So. 3d 162, 172 (Miss. 2015).

       I.     Signing Bonus

¶20.   Neither party disputes that McKinney received a substantial signing bonus when he

signed with the Houston Texans. But they disagree over whether it qualifies as gross income



                                            7
for child-support purposes. While Hamp argues for its inclusion, McKinney maintains the

signing bonus was a one-time payment—not a recurring bonus.3

¶21.   Mississippi Code Section 43-19-101(3) provides the formula for calculating adjusted

gross income for child-support awards.4 This statute directs that gross income must be


       3
           McKinney received his entire signing bonus in 2015, in three installments.
       4
           Section 43-19-101(3) states, in full:

       The amount of “adjusted gross income” as that term is used in subsection (1)
       of this section shall be calculated as follows:

       (a) Determine gross income from all potential sources that may reasonably be
       expected to be available to the absent parent including, but not limited to, the
       following: wages and salary income; income from self-employment; income
       from commissions; income from investments, including dividends, interest
       income and income on any trust account or property; absent parent’s portion
       of any joint income of both parents; workers’ compensation, disability,
       unemployment, annuity and retirement benefits, including an Individual
       Retirement Account (IRA); any other payments made by any person, private
       entity, federal or state government or any unit of local government; alimony;
       any income earned from an interest in or from inherited property; any other
       form of earned income; and gross income shall exclude any monetary benefits
       derived from a second household, such as income of the absent parent’s
       current spouse;

       (b) Subtract the following legally mandated deductions:

                (I) Federal, state and local taxes. Contributions to the payment of taxes
                over and beyond the actual liability for the taxable year shall not be
                considered a mandatory deduction;

                (ii) Social security contributions;

                (iii) Retirement and disability contributions except any voluntary
                retirement and disability contributions;

       (c) If the absent parent is subject to an existing court order for another child
       or children, subtract the amount of that court-ordered support;

                                                   8
calculated “from all potential sources that may reasonably be expected to be available to the

absent parent.” Miss. Code Ann. § 43-19-101(3)(a) (emphasis added). The chancellor found

the signing bonus qualified as “any other payment[]” or “any other form of earned income.”

Id. And because McKinney had already received the bonus, the chancellor found the income

was “reasonably . . . expected to be available” to McKinney. Id.

¶22.   Indeed, the record shows McKinney received all of his signing bonus in 2015. And

McKinney does not contest that chancellors may consider annual bonuses as part of gross

income when awarding child support. See Alderson v. Morgan ex rel. Champion, 739 So.

2d 465, 467-68 (Miss. Ct. App. 1999). Instead, he points out his signing bonus is not an

annual performance bonus or some other potentially recurring income. And because he has

entered a multiyear contract, it cannot be “reasonably expected” he will sign a new contract

with the Texans or another team annually. He argues his situation is akin to Johnston v.

Johnston, where we found it was “unreasonable and clearly erroneous” for a chancellor to

include in a child-support award a father’s income from teaching a one-time training course


       (d) If the absent parent is also the parent of another child or other children
       residing with him, then the court may subtract an amount that it deems
       appropriate to account for the needs of said child or children;

       (e) Compute the total annual amount of adjusted gross income based on
       paragraphs (a) through (d), then divide this amount by twelve (12) to obtain
       the monthly amount of adjusted gross income.

       Upon conclusion of the calculation of paragraphs (a) through (e), multiply the
       monthly amount of adjusted gross income by the appropriate percentage
       designated in subsection (1) to arrive at the amount of the monthly child
       support award.

Miss. Code Ann. § 43-19-101(3) (Rev. 2015).

                                             9
when “[the father] had no contract or expectation for this additional employment to

continue.” Johnston v. Johnston, 722 So. 2d 453, 461 (Miss. 1998). After review, we find

McKinney’s employment situation and signing bonus are far different from the general

uncertainty of a parent’s supplemental income. Nor does his bonus bear much resemblance

to money obtained from a parent’s unexpected corporate buyout. See Robertson v.

Robertson, 812 So. 2d 998, 1002 (Miss. Ct. App. 2001) (father’s buyout was not “reasonably

expected” and “it was certainly not a yearly event” like a bonus). There is really no

legitimate comparison between these scenarios and McKinney’s.

¶23.   McKinney is an NFL linebacker, not a moonlighting parent. And, according to the

record, his signing bonus accounts for a major guaranteed portion of his income as a

professional athlete. Under Section 43-19-101(3), gross income for child support must be

calculated from “all potential sources that may reasonably be expected to be available to the

absent parent . . . .” Because the bonus has already been received, it was certainly

“reasonably expected to be available”—as contemplated by Mississippi law. So we cannot

find the chancellor was wrong to deem it “gross income” for child-support purposes.

¶24.   However, it appears the chancellor was incorrect about the duration of McKinney’s

NFL contract. The bulk of the record supports that McKinney’s NFL contract was for four

years, not five. So we reverse and remand for the chancellor to recalculate the child-support

order to reflect McKinney’s contract as a four-year contract.

       II.    Retirement Contributions

¶25.   McKinney next argues the chancellor did not deduct his mandatory retirement



                                             10
contributions from his gross income. Even Hamp admits the chancellor “did not specifically

state” that she had considered McKinney’s retirement contributions.5

¶26.   Under Section 43-19-101(3)(b), “[r]etirement and disability contributions except any

voluntary retirement and disability contributions” should be deducted from gross income.

McKinney’s financial statements from the Houston Texans show monthly retirement

contributions, which he claims are mandatory. But the chancellor made no findings about

these contributions. Because mandatory retirement contributions should be deducted from

gross income, this Court reverses and remands for findings on whether the contributions are

mandatory. If the contributions are indeed mandatory, they should be deducted from

McKinney’s gross income.

       III.   Retroactive Child Support

¶27.   Citing a substantial and material change in circumstances—resulting from

McKinney’s professional football contract—the chancellor awarded a retroactive increase

in child-support payments. The award was ordered retroactive to June 16, 2015. McKinney

argues this was error.

¶28.   Parties may seek a child-support modification when there are substantial and material

changes in circumstances. See generally Evans v. Evans, 994 So. 2d 765, 770 (Miss. 2008).

And McKinney does not contest the substantial and material salary changes mentioned. His

disagreement instead mainly focuses on the date of the retroactive award.

       5
        Hamp argues on appeal that McKinney received state income tax deductions he
should not have received. She claims Texas does not assess income taxes. But this issue
was never presented to the chancellor, so we do not address it. See Adams v. Bd. of
Supervisors of Union Cty., 177 Miss. 403, 170 So. 684, 685 (1936).

                                            11
¶29.    This Court has looked to our statutory law and has held that “‘[a]n upward retroactive

modification may be ordered back to the date of the event justifying the upward

modification.’” A.M.L. v. J.W.L., 98 So. 3d 1001, 1018 (Miss. 2012) (citing Miss. Code

Ann. § 43-19-34(4) (Rev. 2009)) (emphasis in original). Section 43-19-34(4) still provides

the same today. See Miss. Code Ann. § 43-19-34(4) (Rev. 2015). But we have also

suggested that “the better rule is to allow modification amounting to an increase in support

as of the date of the petition to modify or thereafter, within the sound discretion of the trial

court.” Lawrence v. Lawrence, 574 So. 2d 1376, 1384 (Miss. 1991). This is a discretionary

call.

¶30.    After review, we see no error in the chancellor awarding a retroactive increase. Nor

did she abuse her discretion in choosing June 16, 2015—the date Hamp initially filed her

separate petition for child support—to implement the retroactive increase.

        IV.    Statutory Guidelines

¶31.    When the noncustodial parent’s income exceeds $100,000, the chancellor must make

a written finding on whether Section 43-19-101’s support guidelines apply. See Miss. Code

Ann. § 43-19-101(4) (Rev. 2015). There is a rebuttable presumption these guidelines are

appropriate. Id. To overcome this presumption and deviate from these guidelines, a

chancellor must make specific findings under the criteria in Section 43-19-103. But here, the

chancellor did not deviate from the guidelines. So McKinney is wrong in his contention that

the chancellor was required to make specific findings on each factor in Section 43-19-103.

All that was required was for the chancellor to find, in writing, that the standard, statutory,



                                              12
fourteen-percent guideline should apply. And she did.

¶32.   Furthermore, the chancellor’s overall written analysis supports her decision. Contrary

to McKinney’s insistence, it is supported by evidence. The chancellor considered both

Hamp’s and McKinney’s ages, health, incomes, and living expenses. She also considered

K.M.’s age, expenses, and future needs related to his and Hamp’s move to Memphis for

Hamp to attend nursing school. Hamp was not particularly thorough on the cost for K.M.’s

daycare or potential apartments in Memphis—the only two specific expenses McKinney

takes issue with on appeal. But there is nothing that seriously undercut her testimony about

these costs. After review, we see no error in the handling of either of these issues.

       V.     Tax Exemption

¶33.   Based on the child-support award and his overall financial situation, McKinney claims

the chancellor erred by alternating who could claim K.M. as a dependent on their taxes. He

says the chancellor failed to consider the factors laid out in Louk when considering the tax

issue. See Louk v. Louk, 761 So. 2d 878, 883-84 (Miss. 2000). But in truth, this Court has

not established a specific test for allocating child tax exemptions, though we have discussed

some suggested considerations. Id. Still, though there is no definitive test, the chancellor

was confronted with McKinney’s substantial income and should have performed some

analysis about the exemption, but did not. Thus, we find the chancellor’s handling of this

issue lacking. The record shows Hamp has no apparent significant independent income from

which she would enjoy any advantage in having the dependent child exemptions. But

McKinney clearly does. In short, all we have before us is the chancellor’s conclusion that



                                             13
the exemption should be alternated. On remand, the chancellor should revisit this issue and,

at a minimum, make findings detailing her reasoning for allocating the dependent tax

exemption.

       VI.    Ex Parte 8.05 Disclosure

¶34.   McKinney argues that Hamp’s Rule 8.05 disclosure was submitted to the chancellor

ex parte and it was never made part of the record.6 We note that neither party’s Rule 8.05

disclosure was part of the record until McKinney filed his on May 11, 2016—approximately

two weeks after the chancellor’s April 25, 2016 child-support opinion and order. Yet the

chancellor still references McKinney’s and Hamp’s 8.05 disclosures in that opinion. This

issue could have been—but was not—raised below. So we will not consider the argument

on appeal. See Adams v. Bd. of Supervisors of Union Cty., 177 Miss. 403, 170 So. 684, 685

(1936).

       VII.   Jurisdiction for Contempt Motion

¶35.   McKinney failed to abide by the chancellor’s April 25, 2016 order, requiring him to

pay monthly and retroactive child support. His nonpayment prompted Hamp to file a motion

for contempt and attorney’s fees on June 30, 2016. McKinney secured a supersedeas bond

for $28,434.73, which the Tunica County chancery clerk approved and filed on July 14,




       6
         The transcript also shows an exchange between the chancellor and the attorneys,
discussing each party’s 8.05 disclosure at the end of trial. Hamp’s attorney clearly stated
that she had Hamp’s 8.05 with her, and the chancellor responded that she would need it that
day. McKinney’s attorney was present and participated during that entire exchange.

                                            14
2016.7

¶36.     A week later, the chancellor heard Hamp’s motion. She determined that child-support

payments were “not a money judgment or a judgment solely for payment of money” under

Mississippi Rule of Appellate Procedure 8(a). Alternatively, the chancellor found that, even

if a supersedeas bond was effective to stay execution, McKinney’s bond did not meet the

required 125-percent amount of $36,189.65.

¶37.     This Court has held that “[t]he amount of a supersedeas bond should be sufficient to

protect the appellee in his judgment; therefore, it should insure the payment of the judgment

and interest, and any waste that could occur pending the appeal.” In re Estate of Taylor, 539

So. 2d 1029, 1031 (Miss. 1989). And when a supersedeas bond for appeal is approved,

execution on the underlying judgment or decree is suspended. Lindsey v. Lindsey, 219 Miss.

720, 723, 69 So. 2d 844, 844-45 (1954).

¶38.     In a judicial-performance case, this Court has made very clear that a supersedeas bond

stays execution of a child-support-modification order.          Miss. Comm’n on Judicial

Performance v. Littlejohn, 172 So. 3d 1157, 1160 (Miss. 2015). Indeed, this Court found

a chancellor abused his power and committed misconduct by holding a parent in contempt

for not paying a support order he had appealed with a supersedeas bond. Id. That chancellor

was suspended without pay for disregarding “the clear wording” of Rule 8(a) and this Court’s

application of it in Lindsey. Littlejohn, 172 So. 3d at 1160, 1163.



         7
        The $28,434.73 sum is 125 percent of the retroactive child-support award. But it
does not include the three monthly child-support payments between the April 25, 2016 order
and July 14, 2016.

                                               15
¶39.   There is, however, a significant distinction between Littlejohn and this case. That

distinction is the difference in the type of child-support payments appealed. In Littlejohn,

a child-support order was modified and the father was required to pay $15,000 for an

automobile for his child and $1,750 in attorney’s fees—together, a definitive money

judgment. And rather than pay this sum, the father secured a supersedeas bond under Rule

8(a). But here, we are dealing with prospective, monthly, child-support obligations, not a

definitive money judgment.      And this Court has never squarely addressed whether

prospective, monthly, child-support obligations can be stayed by a supersedeas bond under

Rule 8(a).

¶40.   This Court has, however, recognized the need for continued, monthly, child-support

payments to provide support for the child during the pendency of an appeal. Petersen v.

Petersen, 238 Miss. 190, 118 So. 2d 300, 304 (1960). In Petersen, the chancellor entered

a decree awarding monthly, child-support payments but stated that such payments “should

remain in effect pending the appeal with supersedeas . . . .” Petersen, 238 Miss. at 198-99,

118 So. 2d at 304. And this Court held the chancellor was clearly justified in requiring

continued, monthly, child-support payments pending an appeal with supersedeas. Id. But

until today, this Court has not addressed whether prospective, monthly child-support

payments can be stayed as money judgments by a Mississippi Rule of Appellate Procedure

8(a) supersedeas bond.8

       8
        The Court of Appeals has previously concluded, in an unpublished opinion, that
prospective, monthly-child support payments are not money judgments and therefore cannot
be stayed by a Rule 8(a) supersedeas bond. See Bland v. McCord, 94-CA-00947-COA, 94-
CA-01158-COA (Miss. Ct. App. Sep. 17, 1996).

                                            16
¶41.   Under Mississippi law, child-support payments become fixed and vested when the

payments become due and unpaid. Brand v. Brand, 482 So. 2d 236, 237 (Miss. 1986). And

as each payment comes dues, it becomes “a judgment” against the noncustodial parent. Id.

(citations omitted). Once fixed and vested, those judgments cannot be modified. See

Hambrick v. Prestwood, 382 So. 2d 474, 476 (Miss. 1980); see also Cunliffe v. Swartzfager,

437 So. 2d 43, 45-46 (Miss. 1983). So, because child-support arrearages and other definitive,

one-time, child-support payments can be reduced to money judgments, a Rule 8(a)

supersedeas bond can protect an appellee. But that is not necessarily the case for prospective,

monthly, child-support obligations. We find these are not money judgments and cannot be

stayed by a Rule 8(a) supersedeas bond.

¶42.   But this does not necessarily mean McKinney could not have sought a supersedeas

bond. However, to do so, he would have had to make an application to the chancellor for a

stay under Mississippi Rule of Appellate Procedure 8(b).9 And the chancellor, not the clerk,

       9
           Mississippi Rule of Appellate Procedure 8(b) states:

       (1) Application for a stay of the judgment or the order of a trial court pending appeal
       or for approval or disapproval of a contested supersedeas bond or for an order
       suspending, modifying, restoring, or granting an injunction during the pendency of
       an appeal must ordinarily be made in the first instance to the trial court. The court
       shall require the giving of security by the appellant in such form and in such sum as
       the court deems proper, and for good cause shown may set a supersedeas bond in an
       amount less than the 125 percent required in cases under Rule 8(a).

       (2) However, a bond or equivalent security required on any money judgment entered
       in whole or in part on account of punitive damages shall, as to the punitive damages
       portion of the judgment only, be the lower of:

                (a) 125 percent of the total amount of punitive damages, or


                                              17
would have to decide whether to approve the bond, in light of an opposing party contesting

the bond.

¶43.   Turning to this case, we find the chancellor’s order modifying the monthly child-

support award could not be stayed by a Rule 8(a) supersedeas bond. Accordingly, McKinney

was required either to apply for and be granted a supersedeas bond under Rule 8(b) or to



              (b) ten percent of the net worth of the defendant seeking appeal as determined
              by applying generally accepted accounting principles to the defendant’s
              financial status as of December 31, of the year prior to the entry of the
              judgment for punitive damages.

              (c) Absent unusual circumstances, the total amount of the required bond or
              equivalent security for any case as to punitive damages shall not exceed
              $100,000,000.

       (3) To qualify for reduction of bond or equivalent security under subpart (b)(2)(b),
       there must be a good and sufficient showing that the imposition of a supersedeas
       bond of 125% of the full judgment appealed from would place that appellant in a
       condition of insolvency or would otherwise substantially threaten its future financial
       viability.

       (4) When the appellant is allowed the benefit of a reduction in bond or equivalent
       security under subpart (b)(2)(b) or (c), the court may require submission of such
       reports or evidence to the court and to opposing parties as will allow them to be
       properly informed of the financial condition of the appellant during the period of
       supersedeas. If at any time after notice and hearing, the court finds that an appellant
       who has posted a bond or equivalent security for less than 125 percent of the full
       amount of the judgment has taken actions that affect the financial ability of the
       appellant to respond to the judgment, or has taken other actions with the intent to
       avoid the judgment, the court shall increase the bond or equivalent security to the full
       125 percent of the judgment. If the appellant does not post the additional bond
       required by the court, the stay shall be revoked.

       (5) If a hearing is necessary for issues arising under subpart (b), the judgment shall
       be stayed during such hearing and for ten days following the trial court’s ruling. The
       ruling of the trial court on motions filed under this subpart (b) shall be reviewable by
       the Supreme Court or the Court of Appeals.

                                             18
make the increased, monthly, child-support payments. But, as to the retroactive child-support

award, it was a definitive, one-time payment of a monetary sum. So a Rule 8(a) supersedeas

bond would adequately protect Hamp, and ultimately K.M., during the appeal.

¶44.   We therefore affirm the chancellor’s ruling that prospective, monthly, child-support

obligations are not money judgments that can be stayed by a Rule 8(a) supersedeas bond.

However, we reverse and render the chancellor’s decision that a Rule 8(a) supersedeas bond

could not stay execution on the retroactive child support.

       VIII. Contempt Findings

¶45.   At the contempt hearing, McKinney testified that he followed his counsel’s, mother’s,

and financial advisor’s advice to secure a supersedeas bond instead of making the retroactive

and monthly child-support payments. There were also difficulties securing a bond, not

knowing he could post a cash bond instead. McKinney testified that at no point did he intend

to disobey the chancellor’s order. Despite this, the chancellor found McKinney in contempt.

But rather than “order McKinney be jailed,” the chancellor ordered he pay the delinquent

amount immediately and Hamp’s attorney’s fees. McKinney says this was error.

¶46.   In a contempt action for unpaid child support, failure to make required child-support

payments is prima facie evidence of contempt. Lahmann , 722 So. 2d at 620 (citing Guthrie

v. Guthrie, 537 So. 2d 886, 888 (Miss. 1989)). The burden then shifts to the payor to show,

through clear and convincing evidence, an inability to pay or other defense to contempt. Id.

“Whether a party is in contempt is left to the Chancellor’s substantial discretion.” Id.

(citation omitted).



                                             19
¶47.   The record contains ample evidence that McKinney was advised and reasonably

believed a supersedeas bond would stay the retroactive and monthly child-support payments.

See generally McKnight v. Jenkins, 155 So. 3d 730, 732-33 (Miss. 2013) (holding that a

party’s reliance on counsel’s advice to not pay bill could not be willful contempt). And while

reliance on counsel’s advice may not in every instance protect a party from contempt, here

the court clerk approved his bond and issued a stay on enforcement. Because this Court has,

until now, never specifically addressed Rule 8(a)’s effect on monthly child-support payments,

we cannot say McKinney’s reliance on the supersedeas bond was contemptuous or merely

disobedient, as the dissent labels it.

¶48.   The dissent characterizes the contempt issue as one of McKinney not paying child

support and ignoring the chancellor, by just listening to his attorney and other advisors. With

respect, the dissent simply misses the gist of what happened and what we now hold. The

record shows McKinney was already subject to an existing support order. And he continued

to abide by that order even after the support-modification order at issue here was entered.

So K.M. continued to receive child support. Rather, what McKinney sought, and what he

was granted, was a Rule 8(a) supersedeas bond. He believed—and this Court has, until now,

never expressly said otherwise—that the supersedeas bond stayed enforcement of the

support-modification order. McKinney’s conduct was no different than any other appellant

seeking to stay a judgment while appealing to this Court. Thus, we find it was error for the

chancellor to cast his actions as willfully and deliberately disobeying her order. Because

McKinney should not have been held in contempt, we reverse and render the contempt



                                              20
finding.

       IX.      Attorney’s Fees

¶49.   Chancellors have broad discretion to award attorney’s fees. Huseth v. Huseth, 135

So. 3d 846, 859 (Miss. 2014). And attorney’s fees are ordinarily appropriate when there is

a contempt finding. See Gardner v. Gardner, 795 So. 2d 618, 619 (Miss. Ct. App. 2001).

But here, we find the chancellor wrongly held McKinney in contempt. Because we reverse

and render that decision, we must also reverse and remand the automatic attorney’s-fees

award relating to Hamp’s contempt motion. Cf. Lahmann v. Hallmon, 722 So. 2d 614, 623

(Miss. 1998). On remand, the chancellor has discretion to award attorney’s fees to Hamp but

must consider the McKee factors in doing so. See McKee v. McKee, 418 So. 2d 764, 767

(Miss. 1982).

                                        Conclusion

¶50.   We find the chancellor properly considered McKinney’s signing bonus as gross

income when crafting her child-support order.         We likewise affirm the chancellor’s

determination that the statutory child-support guidelines were reasonable and applied, as well

as her decision to award a retroactive modification to June 16, 2015.

¶51.   But because the chancellor wrongly divided the award over five years, rather than the

four years of McKinney’s contract, we reverse in part and remand for the chancellor to

recalculate the child-support order to reflect a four-year contract. Additionally, because the

child-support order contains no findings about whether McKinney’s retirement contributions

are mandatory or any discussion on the financial consequences for each party concerning



                                             21
K.M. as a dependent for taxes, we must remand on those issues as well. If on remand the

chancellor finds the retirement contributions are mandatory, those amounts should be

deducted from McKinney’s gross income.

¶52.   As to the supersedeas bond, we affirm the chancellor’s ruling that prospective,

monthly, child-support payments are not money judgments within Rule 8(a) and therefore

cannot be stayed by a clerk-approved supersedeas bond. But we reverse and render her

contempt finding. Because we reverse and render the contempt finding, we must reverse and

remand the chancellor’s automatic grant of attorney’s fees to Hamp.

¶53. AFFIRMED IN PART; REVERSED AND RENDERED IN PART; REVERSED
AND REMANDED IN PART.

     WALLER, C.J., RANDOLPH AND KITCHENS, P.JJ., COLEMAN,
CHAMBERLIN AND ISHEE, JJ., CONCUR. BEAM, J., CONCURS IN PART AND
DISSENTS IN PART WITH SEPARATE WRITTEN OPINION JOINED BY KING,
J.

       BEAM, JUSTICE, CONCURRING IN PART AND DISSENTING IN PART:

¶54.   I agree with all of the majority opinion except for the decision to reverse the chancery

court’s contempt ruling and award of attorney’s fees. Therefore, I concur in part and dissent

in part.

¶55.   As the majority reiterates, the need for continued, monthly, child-support payments

during the pendency of an appeal long has been recognized by this Court. See Maj. Op. ¶ 40

(citing Petersen v. Petersen, 238 Miss. 190, 118 So. 2d 300, 304 (1960)). The reason is

obvious. Children have to eat and have a roof over their heads, and were a stay on child-

support payments allowed–as a matter of course–in every case where a party challenges their



                                             22
court-ordered support obligation by appeal, those affected foremost by the wait would be the

children.

¶56.   “Contempt matters are committed to the substantial discretion of the trial court which,

by institutional circumstances and both temporal and visual proximity, is infinitely more

competent to decide the matter than [this Court].” Varner v. Varner, 666 So. 2d 493, 496

(Miss.1995) (quoting Morreale v. Morreale, 646 So. 2d 1264, 1267 (Miss.1994)). A

contempt citation is proper only when the alleged contemnor willfully and deliberately has

ignored the order of the court. Mizell v. Mizell, 708 So. 2d 55, 64 (Miss. 1998). Failure to

comply with a court order is prima facie evidence of contempt. McIntosh v. Dep’t of

Human Servs., 886 So. 2d 721, 724 (Miss. 2004). To rebut a prima facie showing of

contempt, a person must show an inability to perform the order , that failure to comply was

not willful, or that the order was ambiguous or uncertain. Evans v. Evans, 75 So. 3d 1083,

1087 (Miss. Ct. App. 2011). “Contempt is an issue of fact to be decided on a case-by-case

basis. R.K. v. J.K., 946 So. 2d 764, 777 (Miss. 2007). Resolution of a contempt matter by

and large turns upon credibility of the contemnor, the assessment of which lies within the

province of the trial judge sitting as trier of fact. Mizell, 708 So. 2d at 64.

¶57.   Here, the chancery court found that McKinney willfully chose not to abide by the

court’s child-support order because, based on McKinney’s testimony, he had received advice

from his mother, financial advisor, and attorney not to abide by the court’s order. I find no

manifest error in the chancery court’s ruling.

¶58.   While this Court has recognized that advice from counsel may constitute a factor for



                                              23
the trial court’s consideration in its determination as to whether the party willfully ignored

the order of the court, it has never held or suggested that it constitutes an automatic defense.10

See generally R.K., 946 So. 2d at 777-78 (chancellor acted within her discretion but not

holding father in contempt when he relied upon advice of counsel in stopping child support

payments); see also Mizell, 708 So. 2d at 64 (same).

¶59.   As a matter of practice and common sense, courts should be wary of such claims.

United States v. Remini, 967 F.2d 754, 758 (2d Cir. 1992), helps illustrate why.

¶60.   There, the Second Circuit rejected the claim by a defendant convicted of criminal

contempt that a “good faith reliance on advice of counsel is a defense to criminal contempt.”

At trial and on appeal, the defendant argued the Supreme Court’s decision in Cheek v.

United States, 498 U.S. 192, 111 S. Ct. 604, 610–11, 112 L. Ed. 2d 617 (1991), which held

that a good faith misunderstanding of the law is a defense in a tax prosecution. Remini, 967

F.2d at 757. The Second Circuit found the defendant’s reliance on Cheek misplaced. Id.

at 758. The Second Circuit noted that Cheek first reiterated the general rule that “ignorance

of the law or mistake of law is no defense to criminal prosecution[, which] is deeply rooted

in the American legal system.” Id. (quoting Cheek, 498 U.S. at 199). But Cheek recognized

an exception to this rule in the tax prosecution before it, due to the complexity of tax law and

proliferation of tax statutes and regulations that sometimes have made it difficult for average

citizens to know and comprehend. Id. Distinguishing Cheek, the Second Circuit said:



       10
          That McKinney also relied on his mother’s and his financial advisor’s advice need
not be seriously entertained–except to say that it likely exacerbated the chancellor’s reason
for rejecting McKinney’s excuse.

                                               24
“There is nothing so complex about the law of contempt as to set it apart from the rest of the

criminal law to which ‘ignorance is no defense.’” Id.

¶61.   The Second Circuit also noted United States v. Ryan, 402 U.S. 530, 533, 91 S. Ct.

1580, 1582, 29 L. Ed. 2d 85 (1971), as an analogous example in support of its reasoning for

rejecting the defendant’s claim. Remini, 967 F.2d at 757-58. The Ryan Court said:

       [W]e have consistently held that the necessity for expedition in the
       administration of the criminal law justifies putting one who seeks to resist the
       production of desired information to a choice between compliance with a trial
       court’s order . . . prior to review of that order, and with the concomitant
       possibility of an adjudication of contempt if his claims are rejected on appeal.

Ryan, 402 U.S. at 533.

¶62.   The same principle must apply in child-support matters for the reasons expressed

above. Here, the chancery court’s new child-support order, entered on April 27, 2016, was

not uncertain or ambiguous, as was the support order at issue in McKnight v. Jenkins, 155

So. 3d 730 (Miss. 2013), cited to by the majority. See Maj. Op. ¶ 47. Nor was McKinney

incapable of complying with the court’s order, as the record clearly illustrates. McKinney

simply chose not to do so.

¶63.   And this forced Hamp to have to file a motion for contempt on June 30, 2016. It was

not until after the fact that McKinney then sought and obtained a supersedeas bond under

Mississippi Rules of Appellate Procedure. 8(a), approved by the chancery clerk on July 14,

2016, which, as the majority finds, was not a proper measure.

¶64.   That McKinney continued to abide by a previous support order is of no moment.

McKinney became subject to the chancery court’s new support order, which the record



                                             25
illustrates he willfully and deliberately disregarded.

¶65.   For these reasons, I would not contradict the chancery court’s discretion on this issue.

Finding no manifest error in the chancery court’s contempt ruling, I would affirm that ruling

and the chancery court’s award of attorney’s fees.

       KING, J., JOINS THIS OPINION.




                                              26